 1
                                                                               FILED IN THE
 2                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 3
                                                                      Apr 24, 2019
 4                                                                        SEAN F. MCAVOY, CLERK
                           UNITED STATES DISTRICT COURT
 5
                        EASTERN DISTRICT OF WASHINGTON
 6
 7
      UNITED STATES OF AMERICA,                        No. 2:18-CR-00221-WFN-1
 8
 9                       Plaintiff,                    ORDER GRANTING
                                                       DEFENDANT’S MOTION TO
10                       v.                            TEMPORARILY MODIFY
11                                                     PRETRIAL RELEASE
      GERALDINE MICHELLE NEWELL,                       CONDITIONS
12
13                       Defendant.                    MOTION GRANTED
14                                                       (ECF No. 23)

15
           Before the Court is Defendant’s Unopposed Motion to Modify Conditions of
16
     Release, ECF No. 23. Defendant recites in her motion that neither the United
17
     States, nor U.S. Probation oppose this request.
18
           Specifically, Defendant requests permission to travel to the District of
19
     Montana to care for her grandchildren while her son is out of town.
20
           IT IS ORDERED, that Defendant’s Motion, ECF No. 23, is GRANTED.
21
     Defendant is permitted to travel to the District of Montana departing April 29,
22
     2019 and returning May 13, 2019. Prior to departure Defendant shall provide
23
     Pretrial Services with the address where she will reside and a phone number where
24
     she can be contacted at any time.
25
     //
26
     //
27
     //
28



     ORDER - 1
 1         All other terms and conditions of pretrial release not inconsistent herewith
 2   shall remain in full force and effect.
 3         IT IS SO ORDERED.
 4         DATED April 24, 2019.
 5
 6                                _____________________________________
                                            JOHN T. RODGERS
 7                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
